Title: To James Madison from William Henry Harrison, 7 July 1802
From: Harrison, William Henry
To: Madison, James


Sir
July 7th 1802
The mail which will carry this letter is the first from this place—since the month of March last—Or I should before have done myself the honour to write to you—altho I had nothing material to communicate. This barrenness of events still continues, with the exception of such as come under my notice as Superintendant of Indian affairs & these as has been the custom will be detailed to the Secretary of War.
The Secretary of this Territory will transmit you a Copy of our procee[d]ings from the commenc[e]ment of the Government to the 4th Instant, & a Copy of the Laws adopted by the Governor and Judges during the last Winter. The expence of print[ing] laws adopted in the Territory has usually been borne by the United States, & I believe that part of the Contingent money voted annually by Congress is intended for this purpose. If I am correct will you pleas[e] to inform me, Sir, whether it will be done under your direction at the seat of Government, or will you authorise me to employ some one of the printers in Kentucky to do this and other trifling articles in the Printing line—Such as land Patents, Civil and Military Commissions &c. The Citizens of the Territory suffer great inconveniance for the want of Printed Laws—& I shall shortly be ready to issue Patents for such of the land claims as have not been decided on by the former Governor. My proceeding on this subject shall be transmitted to you as it is brought to a close—which I hope to be able to effect in the course of one year from the present time. My labour in this business would be much lightened and the chance of making blunders rendered much less; If I could procure from Governor St. Clair certain Records in his possession, which exclusively relate to the land business in this Country. I have enclosed an extract of his answer to my application for these papers—in which he declares he does not think himself authorised to deliver them, without an order for that purpose from the President. I am with respect &c.
  

   
   Tr (In: Lasselle Family Papers). Enclosure not found.



   
   No letter from John Gibson to JM enclosing these documents has been found.



   
   The laws adopted at the January 1802 session were not printed until 1804 (Laws Adopted by the Governor and Judges of the Indiana Territory, at Their Second and Third Sessions [Vincennes, Indiana Territory, 1804; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 6536]).



   
   JM had written Arthur St. Clair on 6 Nov. 1801, instructing the governor to hand over the land records to Harrison “immediately” (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:226–27).


